Citation Nr: 0936224	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  03-05 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disabilities, claimed as due to VA medical 
treatment in 1994 and 1995 for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to March 
1962.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


FINDING OF FACT

An additional disability was not caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in the provision 
of the cervical spine disabilities, and any additional 
disability was an event reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disabilities have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In May 2002, the agency of original jurisdiction (AOJ) sent a 
letter to the Veteran providing the notice then required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for a claim of 
service connection.  The Board notes that the letter did not 
provide specific notice on how to establish a claim of 
service connection under 
38 U.S.C.A. § 1151.  The Veteran was provided this notice in 
a February 2004 letter (as well as in the November 2002 
rating decision and the February 2003 Statement of the Case), 
however, and the claim was subsequently readjudicated after 
the notice was provided.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  The 
Board notes that the May 2002 letter also did not provide 
notice of the effective date and disability rating 
regulations.  Notice of these regulations was provided in 
February 2009, however, and although the notice postdated the 
initial adjudication and the claim was not readjudicated, 
because the claim has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-timely-notify prejudice to the 
Veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as 
obtaining all available medical records, offering hearings, 
and obtaining medical opinions.  Consequently, the Board 
finds that the claim is ready for adjudication.   


Service Connection

Compensation under 38 U.S.C.A. § 1151 shall be awarded for a 
qualifying additional disability as caused by improper VA 
treatment.  For purposes of this section, a disability or 
death is a qualifying additional disability or qualifying 
death if the disability or death was not the result of the 
veteran's willful misconduct and the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility.  In addition, the proximate cause of the 
disability or death must be either carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West 2002).  Thus, the veteran is required to show an 
element of fault on the part of the VA in addition to showing 
that the VA treatment resulted in additional disability.  

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  VA 
considers each involved body part or system separately.  38 
C.F.R. § 3.361(b)(2008).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2008).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32 (2008).  Minor deviations 
from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  38 C.F.R. § 3.361(d)(1) 
(2008).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2)) (2008).

Treatment records dating from March 1993 to October 4, 1994, 
reflect the Veteran's histories of "severe pain in the 
neck" which radiated to the arms and diagnoses of cervical 
radiculopathy with impingement and "what appeared to be 
degenerative joint disease".  See Gillespie treatment 
records.  

On October 13, 1994, the Veteran was admitted to a VA Medical 
Center (VAMC) for an anterior cervical diskectomy and fusion 
of C5/C6 based on the Veteran's history of progressive 
radicular pain in the left shoulder and associated numbness 
in the first two fingers of each arm, the failure of physical 
therapy to ameliorate the symptoms, and the results of a 
magnetic resonance imaging (MRI) scan which showed an 
osteophyte at C5/C6.  The surgery report documents that the 
surgery was uncomplicated, that post-operative X-ray images 
showed the bone plug was in good alignment, and that the 
Veteran reported a significant improvement in left arm pain.  
The Veteran was discharged on October 17, 1994.
 
The Veteran was readmitted to the VAMC on December 5, 1994.  
The Veteran reported that, after the previous surgery, he 
felt a pop in his throat (and then began having trouble 
swallowing) after he tripped and fell while not wearing his 
neck collar.  Radiographic films revealed that the bone plug 
had popped out, and the Veteran was admitted for re-fusion 
and fixation.  The associated records document that the 
Veteran "did very well" postoperatively and that he was 
discharged on December 8, 1994.  

After this surgery, the Veteran reported recurrent neck pain 
and other associated symptoms, which were determined to be 
the result of osteomyelitis, a C4/C5 collapse, and peripheral 
neuropathy secondary to the cervical arthritis and repeated 
cervical surgeries.  See February 1995 VAMC surgery report; 
December 1994 Gillespie treatment record.  The Veteran was 
then admitted to the VAMC on February 3, 1995, for a C4-5 
corpectomy, fibula strut graft harvest and effusion, and a 
halo placement.  An immediate postoperative cervical spine 
film was satisfactory though the inferior portion of the 
graft was somewhat subluxed.  Approximately two weeks later, 
a second set of films were taken, which showed no change in 
the position of the bone plug.  The Veteran was found to be 
in satisfactory condition with much improvement clinically 
and with maintained halo placement.  The Veteran was 
discharged home on February 21, 1995, in "satisfactory 
condition".  

The bone graft underwent subluxation, however, and on April 
24, 1995, the Veteran was readmitted to the VAMC for an 
exploration of the neck with a repositioning of the bone 
graft with a bone bank graft.  The postoperative notes 
indicate that there were no complications, that the Veteran 
tolerated the procedure well, and that postoperative film 
showed good realignment and good positioning of the bone 
graft, and the Veteran was discharged home on May 1, 1995.  
See May 1995 VAMC surgery report.  It is unclear whether the 
Veteran still had osteomyelitis at the time of discharge, but 
subsequent treatment records document that it was resolved by 
May 16, 1995.  See May 1995 VA treatment record.  

Subsequent treatment records reflect persistent histories of 
severe radicular cervical spine pain, for which the Veteran 
was diagnosed with osteoarthritis of the cervical spine and 
cervical neuropathy with nerve damage in the upper 
extremities secondary to the surgeries and osteomyelitis, as 
well as recurrent histories of headaches, muscle cramps, and 
pain at the graft site.  See e.g., November 1997, April 1998, 
February 1999 and January, April, and November 2000 Gillespie 
treatment records; November 2003 Gillespie statement; June 
2003 VA treatment record.  The records also reflect findings 
that the Veteran was involved in a motor vehicle accident 
with no apparent significant change to the cervical spine 
disorder in September 1996 and that his symptoms were 
worsened by a head injury in April 2000 and a fall in June 
2003.  Finally, the records reflect complaints of generalized 
lower extremity pain which were attributed to degenerative 
joint disease of the hips and osteoarthritis of the 
lumbosacral spine with associated symptoms of sciatica.  See, 
e.g., May 2000 Gillespie treatment record.  

A VA examination was done in September 2002.  The examination 
record reflects the Veteran's history of leg pain at the site 
of the graft, cramps, burning, ankle pain, weakness, 
swelling, heat, redness, instability, giving way, and 
abnormal motion.  After examination, the Veteran was 
diagnosed with pain and discomfort of the left leg following 
tibial bone graft harvest.  

Another VA examination was conducted in March 2004.  The 
record reflects the Veteran's history of chronic pain, 
particularly in the neck and upper extremities.  After 
examination and discussion with the Veteran, the examiner 
diagnosed the Veteran with post-diskectomy of the cervical 
spine with fusion and loss of function due to significant 
pain.  The examiner stated that he "cannot be sure that 
there are additional disabilities resulting [from] the 
surgeries in 1994 and 1995" and that he did "not believe 
that they occurred from carelessness, negligence, or lack of 
proper skill or error in judgment".  He added that "the 
only comment" he had was that "there was lack of continuity 
by one surgeon".  

In May 2005, VA received a statement from a private treating 
physician.  See May 2005 Dick statement.  The physician noted 
the Veteran's history of severe chronic cervicalgia with 
associated headaches, spasm, limitation of motion, and 
radicular pain with associated numbness.  The physician 
indicated that he had reviewed the Veteran's "rather 
extensive past medical history", and he indicated that "if 
the history is only approximately correct", he believed " 
almost all the [Veteran's] symptoms and findings on exam 
accrued subsequent to the surgeries performed at the [VAMC] 
and were the result of rejection of bone graft and multiple 
surgeries for osteomyelitis".  In other words, he believed 
the multiple surgeries performed on the neck were the cause 
of the "single most significant portion" of the Veteran's 
head and neck pain and left-sided cervical radiculopathy.  

Another VA examination was conducted in March 2007.  The 
record reflects the Veteran's history of chronic moderate 
burning pain in the left ankle since the bone graft surgery.  
After examination, review of the record, and discussion with 
the Veteran, the examiner diagnosed the Veteran with left 
ankle pain, status-post bone-grafting.  The examiner stated 
that in addition to his neck pain, the Veteran has left ankle 
pain resulting from the grafting used to complete his 
cervical spine surgery.  The examiner concluded that the 
disability was not caused by carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in providing treatment, however, and 
he indicated that it was not an event not reasonably 
foreseeable.  

In December 2008, VA obtained an addendum opinion from a VA 
physician.  The physician, who indicated that he reviewed the 
claims file, reported that the Veteran's "current 
disabilities are not caused by carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in providing care and treatment".  
The physician also believed that there was no evidence of an 
event not reasonably foreseeable during the VA treatment.  
The physician explained that the initial surgery was a 
complicated cervical spine surgery which "went well".  
"The physician indicated that the Veteran then suffered a 
major complication due to not wearing the cervical spine 
collar which required a second surgery.  The physician 
explained that due to the nature of needing another surgery, 
the Veteran had an increased inherent risk of complication:  
"each time there is a surgery there is a finite and definite 
risk of infection and subsequent complication".  The 
physician noted that in this case, the Veteran suffered such 
a complication, namely the development of osteomyelitis.  In 
the physician's opinion, however, "all the appropriate 
pre/peri/post op[erative] procedures to minimize infection 
risk were followed during ALL [sic] his surgeries - as 
clearly outlined in the op[eration] notes and the anesthesia 
notes".  The examiner added that "once the etiology of the 
failure of the second surgery was found, [the Veteran] was 
treated appropriately with the appropriate medications, 
consultations, and subsequent corrective surgeries in 
February and May 1995".  In sum, the physician found that 
the residuals that the Veteran had had since 1995 were 
"typical for someone having had [four] spine surgeries". 

After review of the evidence, the Board finds that service 
connection is not warranted for additional disabilities under 
38 U.S.C.A. § 1151.  Initially, the Board notes that the 
evidence includes evidence which suggests that the Veteran 
has an "additional disability" as a result of the VA-
provided surgeries, namely the development of pain at the 
graft site and upper extremity neuropathy and weakness.  The 
evidence does not suggest that any additional disability is 
the result of VA carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault, 
however; rather, the evidence suggests that the surgeries 
were done properly and that the additional disability is the 
result of the need for multiple surgeries which was the 
result of the Veteran's fall in 1994 rather than any 
error/fault/negligence on the part of VA.  Furthermore, the 
Board finds that the evidence does not document that the 
development of the additional disabilities was an event not 
reasonably foreseeable, though it does include an opinion 
that the additional disabilities were reasonably foreseeable.  
As there is no competent medical evidence to the contrary 
(that the development of the additional disabilities is not 
reasonable), the Board finds that the Veteran's additional 
disability was an event reasonably foreseeable, and thus, 
that service connection is not warranted under 38 U.S.C.A. 
§ 1151.  


ORDER

The claim for compensation under 38 U.S.C.A. § 1151, for 
additional disabilities, claimed to be caused by surgical 
treatment provided by the VA, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


